Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The amendment filed 1/27/2021 which amends claims 1, 6, 8, 9, 11, 13 and 20 has been entered. Claims 2, 4 and 7 were canceled by the amendment filed 8/24/2020.
The terminal disclaimer filed on 1/27/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Pat. No. 10865400, which was issued from Application No. 15226489 (‘489), has been reviewed and accepted. The ‘489 is the reference application for the ODP rejection set forth in the Office action mailed 10/27/2020.
The reference cited in the IDS filed 1/27/2021 have been considered by Examiner.
The following office action is applied to the pending claims 1, 3, 5, 6, and 8-21.

                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Stephanie Seidman on 2/10/2021. Applicants agreed to cancel claim 21 for considering allowability of this case.  
            Cancel claim 21.

   The statement of withdrawal of rejections: 
The 112(b) rejection of claims 1, 3, 5, 6, and 8-20 is withdrawn in light of that the applicant’s argument set forth in pages 16-23 of the response filed 1/27/2021 is persuasive. 
The provisional ODP rejection of claims 1, 3, 5, 6, 8-17 and 20 over Application No.15226489 (‘489) is withdrawn in light of the applicants’ submission (filed 1/27/2021) of the terminal disclaimer over US Pat. No. 10865400 which was issued from application ‘489. 

The following is an examiner's statement of reasons for allowance: 
The closest prior art  is the reference “Lin et al.” (Proc. Natl. Acad. Sci USA (1993) 90, 10071-10075). The reference teach a variant PH20 polypeptide having 99.7% sequence identity to instant unmodified SEQ ID NO:3 (see sequence alignment below, wherein Qy is SEQ ID NO:3, and Db is the PH20 polypeptide of Lin); however, this reference neither teaches that the variant PH20 comprising the substitution at position 313 in the modified PH20 polypeptide of claim 1 nor teaches that the variant polypeptide having at least 91% sequence identity to any one claim 9; each of the mutant PH20 polypeptides of SEQ ID NOs:591-598 comprises the following amino acid substitutions at position 313: M313A,  M313G, M313H, M313K, M313P, M313R, M313T and  M313Y, respectively. There is no guidance for making the particular modification (amino acid substitution) at position 313 in a unmodified PH20 polypeptide to arrive at the claimed products of claims 1 and 9. 
.

sperm protein PH-20 – human;
R; Lin, Y et al.; Proc. Natl. Acad. Sci. U.S.A. 90, 10071-10075, 1993;
Query Match 99.7%;  Length 509;
  
Qy          1 LNFRAPPVIPNVPFLWAWNAPSEFCLGKFDEPLDMSLFSFIGSPRINATGQGVTIFYVDR 60
              |||||||||||| |||||||||||||||||||||||||||||||||||||||||||||||
Db         36 LNFRAPPVIPNVAFLWAWNAPSEFCLGKFDEPLDMSLFSFIGSPRINATGQGVTIFYVDR 95

Qy         61 LGYYPYIDSITGVTVNGGIPQKISLQDHLDKAKKDITFYMPVDNLGMAVIDWEEWRPTWA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         96 LGYYPYIDSITGVTVNGGIPQKISLQDHLDKAKKDITFYMPVDNLGMAVIDWEEWRPTWA 155

Qy        121 RNWKPKDVYKNRSIELVQQQNVQLSLTEATEKAKQEFEKAGKDFLVETIKLGKLLRPNHL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        156 RNWKPKDVYKNRSIELVQQQNVQLSLTEATEKAKQEFEKAGKDFLVETIKLGKLLRPNHL 215

Qy        181 WGYYLFPDCYNHHYKKPGYNGSCFNVEIKRNDDLSWLWNESTALYPSIYLNTQQSPVAAT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        216 WGYYLFPDCYNHHYKKPGYNGSCFNVEIKRNDDLSWLWNESTALYPSIYLNTQQSPVAAT 275

Qy        241 LYVRNRVREAIRVSKIPDAKSPLPVFAYTRIVFTDQVLKFLSQDELVYTFGETVALGASG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        276 LYVRNRVREAIRVSKIPDAKSPLPVFAYTRIVFTDQVLKFLSQDELVYTFGETVALGASG 335

Qy        301 IVIWGTLSIMRSMKSCLLLDNYMETILNPYIINVTLAAKMCSQVLCQEQGVCIRKNWNSS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        336 IVIWGTLSIMRSMKSCLLLDNYMETILNPYIINVTLAAKMCSQVLCQEQGVCIRKNWNSS 395

Qy        361 DYLHLNPDNFAIQLEKGGKFTVRGKPTLEDLEQFSEKFYCSCYSTLSCKEKADVKDTDAV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        396 DYLHLNPDNFAIQLEKGGKFTVRGKPTLEDLEQFSEKFYCSCYSTLSCKEKADVKDTDAV 455

Qy        421 DVCIADGVCIDAFLKPPMETEEPQIFY 447

Db        456 DVCIADGVCIDAFLKPPMETEEPQIFY 482

After further search, it is found that the amended claim 1 and claim 13 are free from prior art and allowable.  
Therefore, claims 1, 3, 5, 6, and 8-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
February 10, 2021
	 
/SCARLETT Y GOON/QAS, Art Unit 1600